Citation Nr: 0421825	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  96-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for compression 
neuropathy, left side.

3.  Entitlement to service connection for bilateral knee pain 
and fluid.

4.  Entitlement to service connection for bilateral ankle 
pain.

5.  Entitlement to service connection for residuals of or 
allergic reaction to typhoid shot, claimed as chronic 
rhinitis.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to service connection for laryngitis.

8.  Entitlement to service connection for residuals of 
frostbite of the feet and hands.

9.  Entitlement to service connection for residual disability 
due to exposure to ethylene and nitrous oxide gases.

10.  Entitlement to service connection for chronic pathology 
causing bilateral shoulder pain.

11.  Entitlement to service connection for dental trauma 
other than tooth 8 and 9.

12.  Entitlement to a compensable rating for residuals of 
right thumbnail deformity.

13.  Entitlement to a compensable rating for hemorrhoids.

14.  Entitlement to a compensable rating for parotid calculus 
and a lump on the left cheek.

15. Entitlement to a higher initial evaluation for allergic 
rhinosinusitis.

16. Entitlement to a higher initial evaluation for residuals 
of an avulsion fracture with laceration of the left leg.

17. Entitlement to a higher initial evaluation for athlete's 
foot.

18. Entitlement to a higher initial evaluation for residuals 
of compression fracture of the thoracic vertebrae.

19. Entitlement to service connection a skin condition of the 
hands.

20. Entitlement to an increased evaluation for seismoiditis, 
bilateral, with pes planus and spurring, currently evaluated 
as 30 percent disabling.  

21. Entitlement to service connection for chest mass.

22. Entitlement to service connection for residuals of a 
vasectomy.

23. Entitlement to service connection for high cholesterol.

25. Entitlement to service connection for right thigh mole.

25. Entitlement to a compensable rating for residuals of a 
fracture of the small finger of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION


The veteran had active service from May 1977 to May 1993 in 
the U.S. Army.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 RO rating decision which, in 
pertinent part, granted service connection for seismoiditis 
of both feet with pes planus and spurring and assigned a 10 
percent rating, and granted service connection for right 
thumb nail deformity; for residuals of a fracture of the 
small finger of the right hand; for hemorrhoids; for a 
calculus lump on the left cheek; and for a lymph node on the 
right side of the neck and assigned non-compensable (0 
percent) ratings.  In the August 1994 rating decision, the RO 
also denied service connection for headaches; for chronic 
pathology causing bilateral ear pain; for allergies/sinuses; 
for compression neuropathy, left side; for bilateral lower 
side pain; for chronic pathology causing bilateral knee pain 
and fluid; for chronic pathology of a sore left shin; for 
chronic pathology of bilateral ankle pain; for athlete's 
foot; for residuals of an allergic reaction to a typhoid 
shot; for right eye strabismus; for a right thigh mole; for 
bronchitis; for laryngitis; for residuals of frostbite to the 
feet and hands; for a chest mass; for residuals of a 
vasectomy; for high cholesterol; for residuals of exposure to 
ethylene and nitrous oxide gas; for chronic pathology causing 
bilateral shoulder pain; and for a lump on the left elbow.  

The veteran perfected an appeal of the denials of service 
connection for chronic pathology causing bilateral ear pain; 
for allergies/sinuses; for compression neuropathy, left side; 
for chronic pathology causing bilateral knee pain and fluid; 
for chronic pathology of a sore left shin; for chronic 
pathology of bilateral ankle pain; for athlete's foot; for 
residuals of an allergic reaction to a typhoid shot; for a 
right thigh mole; for bronchitis; for laryngitis; for 
residuals of frostbite to the feet and hands; for a chest 
mass; for residuals of a vasectomy; for high cholesterol; for 
residuals of exposure to ethylene and nitrous oxide gas; and 
for chronic pathology causing bilateral shoulder pain.  He 
also appealed the noncompensable (0 percent) ratings assigned 
for right thumb nail deformity; for residuals of a fracture 
of the small finger of the right hand; for hemorrhoids; and 
for a calculus lump on the left cheek.  

This matter further comes before the Board from an August 
1995 rating decision in which the RO denied service 
connection for dental trauma.  By May 2001 rating decision 
the RO granted service connection for dental trauma for teeth 
numbers 8 and 9.  The veteran continued his appeal for 
service connection for dental trauma other than teeth 8 and 
9.

In September 2003 the veteran testified at a hearing at VA 
Central Office in Washington, D.C. before the undersigned 
Veterans Law Judge.  At the hearing, he submitted a signed 
document indicating that he wanted to withdraw his appeals 
pertaining to the following service connection issues:  chest 
mass, residuals of a vasectomy, high cholesterol, and right 
thigh mole.  He also withdrew his appeal pertaining to a 
compensable rating for residuals of a fracture of the small 
finger of the right hand.  He indicated he wanted to withdraw 
his appeal for service connection for a lump on the elbow; 
however, the Board notes that issue was not perfected on 
appeal in the first place.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

On September 9, 2003, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested 
concerning the issues of service connection for chest mass, 
residuals of a vasectomy, high cholesterol, and right thigh 
mole, and concerning entitlement to a compensable rating for 
residuals of a fracture of the small finger of the right 
hand.  .


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met concerning the issues of service 
connection for chest mass, residuals of a vasectomy, high 
cholesterol, and right thigh mole, and concerning entitlement 
to a compensable rating for residuals of a fracture of the 
small finger of the right hand.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn this appeal concerning the issues of service 
connection for chest mass, residuals of a vasectomy, high 
cholesterol, and right thigh mole, and concerning entitlement 
to a compensable rating for residuals of a fracture of the 
small finger of the right hand.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal 
concerning these issues and it is dismissed.


ORDER

The appeal is dismissed concerning the issues of service 
connection for chest mass, residuals of a vasectomy, high 
cholesterol, and right thigh mole, and concerning entitlement 
to a compensable rating for residuals of a fracture of the 
small finger of the right hand.


REMAND

On November 9, 2000, the President signed into law the VCAA 
(Veterans Claims Assistance Act of 2000), which redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002).  Under VCAA, VA must notify the claimant of 
information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  


Since the enactment of the VCAA, the RO has not notified the 
veteran of what information and evidence is necessary to 
substantiate his claims and which portion of any such 
information or evidence is to be provided by him and which 
portion must be provided by VA.  This should be done.  The RO 
should also discuss the VCAA in a supplemental statement of 
the case.  The Board regrets the additional delay in this 
matter, which has been pending since 1994, however this due 
process failure must be rectified prior to the Board 
rendering a decision in this matter.  

With regard to the veteran's claims for service connection 
for otitis media; compression neuropathy, left side; 
bilateral knee pain and fluid; allergic reaction to typhoid 
shot, claimed as chronic rhinitis; bronchitis; laryngitis; 
residual disability due to exposure to ethylene and nitrous 
oxide gases; and chronic pathology causing bilateral shoulder 
pain, the Board notes that there is essentially no competent 
medical evidence of record showing that the veteran has a 
current disability for any of these claimed conditions.  
Although service medical records show complaints and/or 
treatment related to several of these conditions, one of the 
requirements for service connection is competent medical 
evidence of the current existence of the claimed disability.  
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The veteran has, however, 
reported he received all of his treatment at the Dublin, 
Georgia VAMC.  The record reflects that treatment records for 
the veteran from this facility have been obtained from the 
year 2000 only.  It is unclear whether there may be 
additional VA treatment records for the veteran; the RO 
should therefore clarify this matter and, if necessary, 
obtain any additional treatment records for the veteran from 
this VA facility.  

With regard to the claims for service connection for 
bilateral ankle pain and for residuals of frostbite of the 
feet, the Board notes that service medical records show that 
in April 1971 the veteran was treated for a left ankle 
sprain.  In June 1977 he complained of pain in the ankles and 
it was noted that he had swelling in the ankles.  On his 
separation examination he complained of bilateral ankle pain.  
The veteran submitted a private treatment record dated in 
February 2000 which shows that he had been treated since 1995 
for chronic bilateral tinea pedis and chronic bilateral foot 
and ankle pain.  The examiner, Dr. Skalla, reported that the 
medical record supported complaints as far back as 1977 with 
symptomatic pes planus deformity noted.  Treatment included 
rigid orthotics which transferred weight laterally causing 
lateral heel pain, ankle pain, and arthritic changes.  Dr. 
Skalla further noted that x-rays showed plantar calcaneal 
heel spurs, pes planus, ankle arthritis, and tibial 
sesamoiditis secondary to chronic bilateral long-term 
mechanical trauma.  Complete treatment records from Dr. 
Skalla should be obtained, as well as a VA examination to 
determine if the veteran has any current ankle disability 
that may be related to service.  

With regard to the claim of service connection for residuals 
of frostbite of the feet and hands, the veteran contends that 
while in an LPN course he was on a field training exercise at 
Camp Bullis in Texas.  He claimed they were in a valley and 
it was so cold one night that he could not get his hands or 
feet warm.  After an hour, he reportedly went to see the 
medics and was put in an ambulance and taken to the Fort Sam 
Houston Dispensary and treated for residuals of frostbite.  
He claimed he was then taken out of field duty and found the 
sick slip for that, but that a fit for duty physical was done 
and he was unable to find documentation for that.  On his 
service separation examination he indicated he had a fit for 
duty physical in March 1985 at Fort Sam Houston for possible 
frostbite of the feet and hands, but that the physical never 
made it into his file.  He claimed he still had problems in 
cold weather.  With regard to his hands, the veteran claims 
he has a skin problem with his hands that may be related to 
frostbite.  He has submitted records showing he has chronic 
hand eczema and contact dermatitis of the hands, which was 
exacerbated by his duties as a nurse, including handwashing 
and wearing latex gloves.  It is unclear whether any of his 
feet or hand disabilities are related to cold exposure and it 
is unclear whether the veteran sustained frostbite in 
service.  The RO should submit a request to Fort Sam Houston 
dispensary to determine whether there may be any treatment 
records from 1985, on file, for the veteran.  The veteran 
should also be scheduled for a VA examination to determine 
whether he has any disability of the feet or hands related to 
exposure to cold in service.

With regard to the claim for service connection for dental 
trauma other than tooth 8 and 9, the veteran contends that 
the crowns he has on tooth 8 and 9 (for which service 
connection has been granted) are affecting the bottom teeth.  
In support of his claim, he submitted a letter from a private 
dentist, Dr. Phillips, dated in February 2000 which showed 
that crowns #8 and #9 were made of porcelain fused to metal 
fabrication and that opposing teeth #23-#26 showed signs of 
incisal wear "probably from opposing porcelain crowns".  It 
appears that this is a claim for secondary service 
connection.  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  The 
veteran should therefore be scheduled for a dental 
examination to determine whether he has a current disability 
of his teeth that is proximately due to the service-connected 
#8 and #9 teeth.

With regard to the veteran's claim for a compensable rating 
for residuals of a right thumbnail deformity, the Board notes 
that an October 1995 private treatment record showed residual 
nail bed tissue with hangnail-type growth as an aggravating 
influence on the function of the right thumb, a residual 
scar, and pain when the veteran had a growth.  On VA 
examination in January 2000 it was noted the veteran had some 
nail formation which from time to time became ingrown and 
tender.  At the time of the examination, however, it was not 
tender and painful.  A private medical report dated in 
January 2000 shows that he had scarring and hornified-type 
growth over the nailbed area of the thumb.  There was also 
periodic nail growth, which tended to be hangnails and bled.  
He had good joint range of motion and function and reported 
this was more of a nuisance and aggravation.  The examiner 
concluded that the tissue growth and hangnail growth were an 
aggravating influence on right thumb function.  In May 2000 
it was noted that the veteran had shards of nail come out on 
the medial and lateral aspects of the nail bed which were a 
constant source of discomfort.  In September 2000 he 
underwent excision of scar, unstable right thumbnail bed and 
matrix, and repair with full thickness skin graft from the 
right forearm.  Post-operative treatment notes show that 
there was some epidermolysis of the graft, partial loss of 
the graft, and some callus formation of the grafted bed.  At 
the September 2003 hearing, the veteran contended he should 
be rated based on a tender and painful scar on the right 
thumbnail.  

The Board notes that it is unclear as to the current nature 
and severity of any right thumb disability since there is no 
medical evidence of record from November 2000 to the present.  
Any such treatment records for this period of time should be 
obtained.  Moreover, since the veteran underwent surgery on 
his right thumb after the VA examination in January 2000 and 
he essentially claims he has a tender and painful scar on the 
right thumb, a current VA examination should be obtained to 
assess the current nature and severity of any right thumb 
disability.  In light of the fact that the veteran underwent 
surgery in January 2000 to have the right thumbnail excised, 
in evaluating the veteran's claim, the RO should consider 
whether staged ratings are appropriate.  See Fenderson v. 
West, 12 Vet.App. 119 (1999). 

With regard to the claim for a compensable rating for 
hemorrhoids, the Board notes that in September 2003 the 
veteran testified he has weekly hemorrhoid flare ups with 
excessive bleeding.  He did not know if he was anemic.  The 
record reflects that the veteran underwent a VA examination 
of his hemorrhoidal condition in January 2000 at which time 
there was no evidence of external or internal hemorrhoids.  A 
February 2000 VA treatment record shows he was seen for a 
chronic recurrent internal hemorrhoid.  Because the last VA 
examination was in 2000, the veteran should be scheduled for 
a VA examination, preferably at a time when he is having a 
flare-up of his hemorrhoids, to determine the current 
severity of his hemorrhoidal condition.

With regard to the claim for a compensable rating for parotid 
calculus and a lump on the left cheek, the Board notes that 
in October 1995 a CT scan showed several punctate 
calcifications within the left parotic gland as well as small 
areas of decreased attenuation, which was suggestive of 
sialolithiasis and chronic sialadenitis.  On VA examination 
in January 2000 it was noted that the veteran had no palpable 
left parotid gland mass and no residual disability from the 
left parotid gland.  In September 2003 the veteran testified 
he sometimes had a pressure sensation in the area of the 
parotid gland.  Because of the length of time since the last 
VA examination, the RO should schedule the veteran for a VA 
examination to have his service-connected parotid gland 
disability evaluated.

The Board also notes that by May 2001 rating decision the RO, 
in pertinent part, granted service connection for allergic 
rhinosinusitis; for residuals of an avulsion fracture with 
laceration of the left leg; for athlete's foot; and for 
residuals of compression fracture of the thoracic vertebrae; 
and denied service connection for a skin condition of the 
hands.  The RO also granted a 30 percent rating for 
seismoiditis, bilateral, with pes planus and spurring, 
effective from May 21, 1993.  Received by the RO in May 2002 
was the veteran's notice of disagreement with the May 2001 
decision.  The RO has yet to issue an SOC (statement of the 
case) concerning these six issues.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the Court held that when an appellant 
files a timely NOD and there is no SOC issued, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of an SOC.  Moreover, such action was agreed upon at 
the September 2003 hearing.

Accordingly, the Board remands this case for the following: 

1.  As the RO has not provided any notice 
to the claimant pursuant to the VCAA, the 
RO should review the claims file and 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2003).  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims for service 
connection and for compensable ratings 
and inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information.  The notice 
should also specifically request that he 
provide VA with any evidence in his 
possession that pertains to the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should ask the veteran to 
submit the names and addresses of all 
health care providers, VA or private, who 
have treated him for any of his claimed 
disabilities currently on appeal since 
September 2003.  The RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.  This should specifically 
include complete treatment records from 
the Dublin, Georgia VAMC, Dr. Skalla, and 
Dr. Phillips.

3.  The RO should submit a request to 
Fort Sam Houston dispensary to determine 
whether there may be any treatment 
records for the veteran, dated in 1985. 

4.  Thereafter, the veteran should be 
afforded a VA examination to ascertain 
the nature and probable etiology of any 
current disability of the ankles, feet, 
or hands.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  For any diagnosis 
of the ankles, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosis 
is related to service.  For any diagnosis 
of the feet and hands, the examiner 
should indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosis 
related to exposure to cold weather in 
service.  The complete rationale for any 
opinion(s) expressed should be provided.

5.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of his 
service-connected right thumbnail 
deformity.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should describe the current state and 
severity of the veteran's right 
thumbnail, including whether there is any 
scarring that is tender or painful and 
whether there is any functional 
impairment related to the right thumbnail 
deformity.  

6.  The veteran should be scheduled for a 
VA examination of hemorrhoids.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
describe the severity of the veteran's 
hemorrhoids in terms consistent with the 
criteria outlined in the applicable 
rating criteria.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

7.  The veteran should be scheduled for a 
VA examination of his left parotid gland 
and lump of the left cheek.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should describe the nature and 
current severity of the left parotid 
gland and the left cheek lump.  The 
examiner should fully report any findings 
or symptoms related to the left parotid 
gland and left cheek lump, as well as any 
resulting impairment of function.  

8.  The RO should also issue to the 
veteran and his representative a 
statement of the case with regard to the 
issues of evaluation of service connected 
allergic rhinosinusitis, residuals of an 
avulsion fracture with laceration of the 
left leg, athlete's foot, residuals of 
compression fracture of the thoracic 
vertebrae, and seismoiditis, bilateral, 
with pes planus and spurring; and for 
entitlement to service connection for a 
skin condition of the hands.  The veteran 
should be informed of his appeal rights 
thereto and of the actions necessary to 
perfect an appeal on these issues.

9.  The RO should then review the 
evidence of record and adjudicate the 
claims.  If any decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claim including the applicable legal 
authority (including the VCAA), and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



